                                                  ABOUT   NEWS   GUIDES   HEALTH   SUPPLEMENTS   EDITO




  CANCER


The Answer to Cancer Review: New Health
Documentary Series to Launch
         Published 6 months agoon March 9, 2020
         By Deborah Killion




- ad -




           Case 3:20-cv-00696 Document 12-3 Filed 09/11/20 Page 1 of 6 PageID #: 198
As is quite obvious for everyone to see, cancer is by far one of the deadliest diseases in the worl
To put things into perspective, it bears pointing out that as per a study released by the WHO, th
has been found to be the cause of one in every six deaths to take place globally. If that wasn’t en
the CDC (Centre for Disease Control and Prevention) recently revealed in a study that every min
total of three new people are diagnosed with cancer in the United States.

From a treatment standpoint, what makes cancer unique is that it can happen to anyone and th
one prevention method that seems to work across the board in relation to this life-threatening


A Closer Look at the Project
Many of our readers may remember that The Truth About Cancer (TTAC) was a three-part docu
that aired across a host of mainstream media avenues from 2014-2016. As part of the document
creators explored in detail a number of traditional, cost-effective methods of treating cancer as
various ways in which western healthcare systems are repeatedly exploiting their patients by ke
them bound to different drugs and medicines, the pro ts from which run into the trillions.

Additionally, TTAC also investigated the underbelly of the global medical ma a and how many
individuals suffering from cancer are forced to stay bound to certain treatment methods for yea
just because hospitals, doctors and medicine manufacturers stand to make vast amounts of pro
the pain, suffering and misery of their patients.


What is The Answer to Cancer?
As with TTAC, The Answer to Cancer also seeks to help educate cancer patients about the truth
this disease as well as the various treatment options, both traditional and alternative, that are a
in the market today. To be a bit more speci c, The Answer to Cancer is a 9-part docuseries that
number of detailed, insightful interviews from doctors, experts and patients who share their pe
experiences of dealing with cancer and the various treatment methods and protocols they have
to cure themselves of the disease.

The core message of the series is to help spread the message of hope as well as to dispel many o
negative notions that have become synonymous with cancer in recent decades.

          Case 3:20-cv-00696 Document 12-3 Filed 09/11/20 Page 2 of 6 PageID #: 199
Some interesting facts about cancer worth knowing
Most of our readers are probably aware of the fact that Cancer is among the deadliest diseases e
put things into perspective, a study released by the National Cancer Institute has revealed that
8.2 million cancer-related deaths take place worldwide every year. Lesser developed nations (es
in certain regions of Asia, Africa and Central America), accounted for a whopping 57% of all new
cases. If that wasn’t enough, 65% of all cancer deaths were also found to have occurred in these
countries.

If things continue to head in the direction they seem to be now, it is estimated that by the year
total number of new cancer cases will rise to a whopping 23.6 million.

Looking at data pertaining solely to the United States, in 2018, the NCI found that a mammoth
1,735,350 new cases of cancer were diagnosed in the United States with the research body estim
that a minimum of 609,640 people will die from the disease within a span of 12 months.

From a purely nancial standpoint, it is estimated that the total national expenditure for cance
the USA per annum works out to a massive total of $147.3 billion. However, what is more strikin
fact that these costs are most likely expected to surge as a bulk of the American population con
age and the prevalence of cancer-type diseases continues to increase.

Cancer mortality rates are considerably lower in developed nations such as America, England, F
when compared to smaller countries located in Africa, South America, etc.


The core personnel behind The Answer to Cancer
Jeff Hays
Jeff is a well-respected lmmaker who has been active in this space for more than 20 years. Not
that, over the years, he has also started a number of independent businesses through which he
able to come into close contact with a number of Hollywood personalities such as Kevin Costne
Hilary Swank.

It also bears mentioning that Hays’ documentaries have been short-listed for Academy Awards
some of his recent projects including successful titles like “Bought,” “Doctored” and “Undoctor

At the time of writing this article, Jeff lives in Utah but works out of his main of ce that is locat
York. He's the father of nine children and the grandfather of twelve.

          Case 3:20-cv-00696 Document 12-3 Filed 09/11/20 Page 3 of 6 PageID #: 200
Dr. Patrick Gentempo
Dr. Patrick Gentempo is a well-known gure within the world of Western medicine and healing
his groundbreaking research related to human wellness and nutrition. As a chiropractor, Gente
been able to create a massive business empire that most people could only dream of. In this reg
holds a number of patents and has also published a number of highly regarded research papers.

As things stand, Patrick works as a post-graduate faculty member for a number of well-respecte
institutions. His work is routinely used by a number of back specialists throughout the United S
as mentioned previously, his work is routinely published in many peer-reviewed journals.

Last but not least, Dr. Gentempo was able to successfully make his way out of the diagnostic tec
business in 2011 in order to pursue his lifelong passion for “bringing the truth about medicine t
through the medium of lmmaking.


A few other key details worth pointing out
Funding for the 9-part docuseries will be carried out using an af liate program. The pre-launch
the entire fundraiser has already nished but the of cial launch period is currently underway a
conclude today.

During the live airing period of the documentary, viewers will be given the opportunity to acqui
whole host of specialized merchandise and other lm-related assets (worth up to $279).

Users who help the project’s creators in their mission to raise funds will be provided with a 50%
commission on any digital purchases and a 40% commission on physical purchases.

As mentioned previously, Jeff Hays and Dr. Patrick Gentempo from Revealed Films have already
create a number of popular documentaries in the past. Not only that, their projects have been a
amass 1,000,000+ subscribers and $10+ million in total revenue to date.

Jonathan Hunsaker, the creator of the docuseries, is the head of Organixx. Not only that, it bear
mentioning that Hunsaker’s marketing strategies have helped clients rake in pro ts of more tha
of which $50M have come from his docuseries sales.

Manny Goldman, one of the projects’ lead executives has previously worked on a number of pop
 lms and documentaries. He is also the founder and CEO of many successful companies, namel
Sacred Plant and The Healing Miracle.

          Case 3:20-cv-00696 Document 12-3 Filed 09/11/20 Page 4 of 6 PageID #: 201
Brett Fairall and Tracy Magee-Graham — two individuals who are responsible for having manag
least 10 mega-successful project launches — are also closely linked with The Answer to Cancer
Lastly, it bears pointing out that Brett is the co-owner of a number of successful businesses incl
Mimosa Mastermind, The Healing Miracle, etc.


Conclusion
The Answer to Cancer project has been gaining a lot of mainstream traction over the past mont
This is in part thanks to the well-known executive team that is associated with the docuseries. F
people looking to get more information about the project or those looking get involved with the
part of things, can visit the of cial company website and follow the instructions that have been
there. Alternatively, users can also send in an email to one of the following addresses with their

       angelelizabeth@theanswertocancer.com

       angelchristi@theanswertocancer.com

       angelbrooke@theanswertocancer.com



RELATED TOPICS:


       DON'T MISS

      New Scientific Research Looks at Curcumin’s
       Benefits for Halting Tumor Growth


                                              YOU MAY LIKE



                                              CLICK TO COMMENT




           Case 3:20-cv-00696 Document 12-3 Filed 09/11/20 Page 5 of 6 PageID #: 202
                                                                    




                                    Copyright © 2019 - TimesofHealth.com | Sitemap | Join Us




Case 3:20-cv-00696 Document 12-3 Filed 09/11/20 Page 6 of 6 PageID #: 203
